Exhibit 10.51

 

LOGO [g645634g14c96.jpg]

August 27, 2012

Mr. Sergio Rivera

381 Virginia Drive

Winter Park, FL 32789

Dear Sergio,

We are delighted to confirm to you our offer of promotion within Starwood
Hotels & Resorts Worldwide, Inc. A challenging and fulfilling experience is
ahead of you as you become part of a diverse community of great talent that is
transforming our organization into the premier leisure and hospitality company
in the world.

By signing and returning this letter to the Human Resources Service Center via
mail, email or fax, you confirm that this letter accurately sets forth the
current understanding between you and the Company regarding the terms of your
employment and that you accept and agree to the terms as stated above.

Starwood Hotels & Resorts Worldwide, Inc.

9002 San Marco Court

Orlando, FL 32819

Attention: Human Resources Service Center

Phone: 866-476-6293

Fax: 407-903-4026

Email: HRServiceCenter@starwoodhotels.com

If you have any questions concerning the terms of this offer, please contact
Kelly Frank at 203-351-3639.

We look forward to your continued success in your new role.

Sincerely,

/s/ Jeff Cava

Jeff Cava

Executive Vice President, Chief Human Resources Officer

Starwood Hotels & Resorts Worldwide, Inc.

 

Page 1 of 7



--------------------------------------------------------------------------------

 

LOGO [g645634g14c96.jpg]

August 27, 2012

Mr. Sergio Rivera

381 Virginia Drive

Winter Park, FL 32789

Dear Sergio,

We are pleased to offer you a promotion within Starwood Hotels & Resorts
Worldwide, Inc (the “Company”) under the terms and conditions stated below:

Start Date:

Subject to the terms of this letter, the effective date of your new assignment
with the Company will be July 1, 2012. This offer letter supersedes and replaces
the Company’s initial offer letter dated August 27, 2012, in its entirety.

Responsibilities:

Your position will be Co-President, Americas at the Corporate Office in
Stamford, CT, and you shall perform such duties and services as are assigned to
you by the Company. You initially will report to Frits van Paasschen, President
and Chief Executive Officer. The Company reserves the right to and may make
changes in your reporting structure, title, position, work location, and job
responsibilities at any time and from time to time.

Your normal working hours will initially be between 8:00 a.m. or 9:00 a.m. to
5:00 p.m. or 6:00 p.m., Monday through Friday. You will need to discuss with
your Manager the precise normal working hours for your specific role. As an
exempt salaried employee, you will be expected to work additional hours as may
be required by the nature of your work assignments.

You shall devote your full time and attention to the affairs of the Company and
to your job duties, and use your best efforts and abilities to promote the
Company’s interests. In performing your duties, you will be expected to comply
at all times with all Company policies, procedures and directives as they
currently exist or as they may be adopted or changed from time to time.

Base Salary:

Your initial base salary will be paid at the annualized rate of $722,000.00,
paid in semi-monthly intervals of $30,083.33, less applicable withholdings,
taxes and deductions. Your pay schedule is the 15th and the last day of each
month. The Company generally provides annual performance-based salary reviews
for future salary progression. However, a satisfactory performance review does
not guarantee a salary increase.

Annual Incentive (Bonus):

You will be eligible to participate in the Company’s Annual Incentive Plan (AIP)
or, at the election of the board’s compensation committee, the Annual Incentive
Plan for Certain Executives (AIPCE). In either case, your target incentive is
100% of base salary. Your actual incentive award, if any, will be based upon a
variety of factors, including Company and division performance, and your
achieving specified performance criteria to be established with and



--------------------------------------------------------------------------------

approved by your manager. In the event that changes are made to the incentive
plan, the changes will apply to you as they do other similarly situated
employees of the Company.

An annual bonus shall not be deemed earned by you until the Company has
determined your entitlement to such bonus and only if you are employed by the
Company at the time such bonus is payable in accordance with the AIP or AIPCE,
as applicable, and Company practices. The Company does not pay pro-rata bonuses
upon departure.

Long Term Incentive (Equity Grants):

You will be eligible to participate in the Long Term Incentive Plan (“LTIP”),
subject to the terms and conditions of the Plan, as it may be changed from time
to time. As a Plan participant, you are eligible for awards of restricted shares
of Starwood Hotels & Resorts Worldwide, Inc.’s stock , as determined by the
Company in its sole discretion. The actual number of shares granted, if any,
will be based upon factors including the Company’s assessment of your job
performance.

Off-cycle Equity Grant:

Effective the first day of the month following the Effective Date, you will
receive an equity grant under the LTIP having an aggregate value of $300,000.00.
The restricted shares will vest 100% on the third anniversary of the grant date
and will otherwise be governed by the provisions of the LTIP and the award
agreement governing the restricted shares.

Further details will be provided in the award notification and agreement to be
delivered to you following the date of the grant.

Benefits:

As you know, the Company offers “StarShare”, a comprehensive array of employee
benefit programs. You and your eligible dependents will continue to be covered
by these benefits according to your coverage elections currently in effect. in
the event that changes are made to any of the benefit plans, programs, or
policies, the changes will apply to you as they do other similarly situated
employees of the Company.

Relocation:

The Company has selected Graebel Relocation Services to administer our
Relocation Program. The Company will pay the reasonable, out-of-pocket costs of
relocating your family and household furnishings from Winter Park, FL to
Stamford, CT in accordance with the provisions of the Company’s Relocation
Program — Plan I Renter. In addition, as part of your relocation package, the
Company will provide temporary lodging accommodations for a period of up to six
(6) months from arrival. Details of the Company’s Relocation Program are
enclosed. To be eligible for reimbursement of relocation benefits, you are
required to utilize the services Graebel approved agents or Realtors on both
departure and destination.

You will be assigned to a Relocation Consultant at Graebel who will provide you
with relocation assistance and referrals to the Graebel approved agents or
Realtors in your area. In an effort to fully utilize our relocation benefits and
avoid additional tax liability, we ask that you do not begin your relocation
process before being contacted by your assigned Graebel Relocation Consultant.
Please do not contact agents or Realtors at departure or destination until you
have

 

Page 3 of 7



--------------------------------------------------------------------------------

spoken with your Consultant. For questions regarding policy benefits or to
register a real estate agent with Graebel, please call 1-888-9484330.

If relocation expenses are paid to you or on your behalf, you agree that if you
voluntarily resign from the Company or are terminated for cause (as determined
by the Company in its discretion) within the one year period following July 1,
2012, you will repay all such relocation expenses, reduced by 1/12 for each full
calendar month actually worked. In addition, eligibility for reimbursement of
any and all relocation expenses will cease on the last day of employment and any
relocation expenses incurred after that date will not be reimbursed by the
Company and will be your sole responsibility.

Severance:

In the event that the Company terminates your employment for any reason other
than “cause,” the Company will pay to you 12 months of your then current base
salary, in a lump sum less all applicable withholdings (the “Severance
Payment”), plus an amount equal to 12 times the COBRA charge on the payment date
for the type of Company-provided group health plan coverage in effect for you
(e.g., family coverage) on the date of your employment termination less the
active employee charge for such coverage in effect on the date of your
employment termination, in a lump sum less all applicable withholdings (the
“COBRA Payment”). The Severance Payment will be subject to and conditioned upon
(a) your continuing compliance with the Non-Compete, Non-Solicitation,
Confidentiality and Intellectual Property Agreement referred to belowand
(b) your payment in full of any outstanding balance, including any and all
charges, interest and/or delinquency fees, on your corporate American Express
credit card, if one is issued to you, prior to the date upon which payment of
the Severance Payment is otherwise due as specified below. In addition, the
Company must deliver to you a customary release agreement (the “Release”) on the
date of your employment termination, and as a condition to receipt of the
Severance Benefit you must (i) sign the Release and return the signed Release to
the Company within the following number of days after the date on which the
Company delivers the Release to you: 21 days if your termination of employment
is not part of a group termination program within the meaning
Section 7(f)(1)(F)(ii) of the Age Discrimination in Employment Act of 1967, as
amended, and 45 days if your termination is part of such a group termination
program (the “Release Period”); and (ii) not revoke the Release within any
seven-day revocation period that applies to you under the Age Discrimination in
Employment Act of 1967, as amended (the “Revocation Period”). The Company will
then pay the Severance Benefit to you in a lump sum 53 days following the date
of your termination of employment, except as provided in the section entitled
“Section 409A” below. In the event you decline or fail for any reason to timely
execute and deliver the Release or you revoke the Release, then you will not be
entitled to the Severance Benefit. The Company will pay the COBRA Payment to you
within 30 days following the date of your employment termination. You will not
be eligible for the Severance Payment or COBRA Payment if you resign from your
employment with the Company or if your employment ends due to your death or
disability.

For purposes of this paragraph, “cause” shall mean any of the following as
determined by the Company in its absolute and sole discretion and judgment:
(i) any material breach by you of any of the duties, responsibilities or
obligations of your employment, or any of the policies or practices of the
Company; (ii) your failure or refusal either to perform, to the Company’s
satisfaction, the duties, responsibilities or obligations of your employment, or
to follow any

 

Page 4 of 7



--------------------------------------------------------------------------------

lawful order or direction by the Company; (iii) any acts or omissions by you
that constitute fraud, dishonesty, breach of trust, gross negligence, civil or
criminal illegality, or any other conduct or behavior that could subject the
Company or any of its affiliates to civil or criminal liability or otherwise
adversely affect its and their business, interests or reputation.

Resolution of Disputes:

From time to time, disagreements and misunderstandings may arise concerning your
job responsibilities, performance, compensation, benefits or other matters
affecting your employment with the Company, or one of its affiliated companies.
We hope that we will be able to resolve such matters through normal discussions
with your immediate managers or Human Resources representatives.

In the event those efforts fail, you and the Company agree, except as may be
prohibited by law or as otherwise excluded by the terms of the attached Mutual
Agreement to Arbitrate (Attachment A), to submit any and all disputes relating
to or arising out of this offer letter, your employment with the Company or the
termination of that employment to final and binding arbitration pursuant to the
employment rules then in effect of the American Arbitration Association, which
shall be the sole and exclusive remedy for such disputes. Accordingly, you
acknowledge and agree that this offer of employment and the benefits provided
herein are contingent upon your execution of the Mutual Agreement to Arbitrate
provided to you herewith and incorporated herein by reference. In the event that
the Mutual Agreement to Arbitrate is determined by a court with appropriate
jurisdiction to be unenforceable, you and the Company waive any right to a trial
by jury on the claims that otherwise would have been subject to the Mutual
Agreement to Arbitrate.

Employment Term:

While the Company looks forward to a long and mutually beneficial relationship
with you, you should understand that there is no fixed duration for your
employment. In accepting this offer, you acknowledge and agree that your
employment with the Company is at will, and may be terminated by you or the
Company at any time, with or without notice and for any or no reason. By signing
below, you acknowledge that except for this letter and the enclosed attachments,
there is nothing in writing between you and the Company concerning this offer of
employment or your prospective employment. You further acknowledge and agree
that nothing in this letter guarantees employment for any definite or specific
term or duration or any particular level or type of benefits or compensation.

Other Conditions and Obligations:

You acknowledge that you are not subject to any currently effective employment
contract, or any other contractual or other binding obligations pursuant to
which your employment or employment activities with or on behalf of the Company
may be subject to any restrictions. Restrictions include, without limitation,
any agreements or other obligations or documents relating to non-competition,
confidentiality, trade secrets, proprietary information or works for hire. By
signing this letter, you represent to the Company that there are no agreements
or arrangements, whether written or oral, in effect that would prevent or
conflict with your full performance of your employments duties and
responsibilities to us.

 

Page 5 of 7



--------------------------------------------------------------------------------

As a further condition of this offer and your right to receive any of the
benefits detailed herein, you agree to execute and be bound by the Non-compete,
Non-solicitation, Confidentiality and Intellectual Property Agreement attached
hereto (Attachment B) and incorporated herein by reference.

No Other Assurances:

You acknowledge that in deciding to sign this offer, you have not relied on any
promises, commitments, statements or representations, whether spoken or in
writing, made to you by any representative of the Company, except for what is
expressly stated herein. This offer replaces and cancels all previous
agreements, commitments, and understandings whether spoken or written, if any,
that the Company or any representative of the Company may have made in
connection with your employment, with the exception of(i) the amended and
restated Severance Agreement entered into between you and the Company in
December 2008 and again amended and restated as of the date of this offer
letter, (ii) and any award agreements outstanding under the LTIP in effect on
the date of this letter. You also acknowledge that this offer is intended as
written, and that no marginal notations or other revisions to either this offer
letter, the Mutual Agreement to Arbitrate, or the Non-compete, Non-solicitation,
Confidentiality and Intellectual Property Agreement are binding on the Company
unless expressly consented to in writing by the Executive Vice President, Human
Resources or the General Counsel of Starwood Hotels & Resorts Worldwide, Inc.
This offer shall be construed, governed by and enforced in accordance with the
laws of the State of New York without regard to its conflicts of laws
principles.

Section 409A:

This letter agreement will be construed and administered to preserve the
exemption from Section 409A of payments that qualify as short-term deferrals
pursuant to Treas. Reg. §1.409A-1(b)(4) or that qualify for the two-times
compensation exemption of Treas. Reg. §1.409A-1(b)(9)(iii). With respect to any
amounts that are subject to Section 409A, it is intended, and this Agreement
will be so construed, that such amounts and the Company’s exercise of authority
or discretion hereunder shall comply with the provisions of Section 409A so as
not to subject you to the payment of interest and additional tax that may be
imposed under Section 409A. For purposes of any payment in this Agreement that
is subject to Section 409A and triggered by your “termination of employment”,
(i) “termination of employment” shall have the same meaning as “separation from
service” under Section 409A(a)(2)(A)(i) of the Code, and (ii) in the event you
are a “specified employee” on the date of your termination of employment (with
such status determined by the Company in accordance with rules established by
the Company in writing in advance of the “specified employee identification
date” that relates to the date of your termination of employment or, if later,
by December 31, 2008, or in the absence of such rules established by the
Company, under the default rules for identifying specified employees under
Section 409A), any payment that is subject to Section 409A, such payment shall
not be paid earlier than six months after such termination of employment (if you
die after the date of your termination of employment but before any payment has
been made, such remaining payments that were or could have been delayed will be
paid to your estate without regard to such six-month delay). Notwithstanding any
provision to the contrary in this letter, to the extent that any expense
reimbursement provided for by this letter does not qualify for exclusion from
Federal income taxation, the Company will make the reimbursement to you no later
than December 31 of the calendar year following the calendar year in which the
expense was incurred; the amount of expenses eligible for such reimbursement
during a calendar year will not affect the amount of

 

Page 6 of 7



--------------------------------------------------------------------------------

expenses eligible for such reimbursement in another calendar year; and your
right to such reimbursement is not subject to liquidation or exchange for
another benefit from the Company. You acknowledge and agree that the Company has
made no representation to you as to the tax treatment of the compensation and
benefits provided pursuant to this Agreement and that you are solely responsible
for all taxes due with respect to such compensation and benefits.

By signing and returning this letter, you confirm that this letter accurately
sets forth the current understanding between you and the Company regarding the
terms of your employment and that you accept and agree to the terms as stated
above.

Very truly yours,

/s/ Jeff Cava

Jeff Cava

Executive Vice President, Chief Human Resources Officer

Starwood Hotels & Resorts Worldwide, Inc.

Divisional Head of HR : /s/ Kelly Frank

 

Enclosures:        

  

Mutual Agreement to Arbitrate (Attachment A)

Non-Compete, Non-solicitation, Confidentiality and Intellectual Property
Agreement attached hereto

    (Attachment B)

List of Competing Businesses (Attachment 1)

Relocation Plan

cc: Personnel File

ACCEPTED AND AGREED TO:

 

Dated:11/27/2012

  

/s/ Sergio Rivera

  

Sergio Rivera

Created by: HR Service Center

 

Page 7 of 7



--------------------------------------------------------------------------------

Attachment A

MUTUAL AGREEMENT TO ARBITRATE

In order to gain the benefits of a speedy, impartial, and cost-effective dispute
resolution procedure, and for good and valid consideration as covenanted below
and in addition to any other consideration, and intending to be legally bound,
Starwood Hotels & Resorts Worldwide, Inc (“Company”) and I hereby agree that,
except as otherwise provided herein, all disputes and claims for which a court
otherwise would be authorized by law to grant relief, in any manner, that I may
have, now or in the future, during or after my employment with the Company, of
any and every kind or nature whatsoever with or against the Company, any of the
Company’s affiliated, subsidiary or parent companies, partners, joint venturers,
owners of properties the Company manages, and/or any of its or their directors,
officers, employees or agents , or any disputes and claims that the Company or
any of the Company’s affiliated, subsidiary or parent companies, may have
against me (collectively, “Claims”), shall be submitted to the American
Arbitration Association (“AAA”) to be resolved and determined through final and
binding arbitration before a single arbitrator and to be conducted in accordance
with the National Rules for the Resolution of Employment Disputes of the AAA.
The Company and I agree that the arbitrator will have the authority to grant
motions dispositive of all or part of any Claim. The Company shall be
responsible for payment of all arbitrator compensation, AAA filing fees and AAA
administrative fees, other than the initial AAA filing fee for which I will be
responsible to pay up to a maximum of $125, or as otherwise required by law.

Any reference in this Agreement to the Company also refers to all of the
Company’s affiliated entities, benefit plans, the benefit plans’ sponsors,
fiduciaries and administrators, and all successors and assigns of any of them.

The Company and I each have the right to representation by counsel with respect
to arbitration of any dispute pursuant to this Agreement. Except as prohibited
by law, at the request of either the Company or me, the arbitration proceedings
shall be conducted in confidence, and, in such a case, all documents, testimony,
and records shall be received, heard, and maintained by the arbitrator in
confidence, available for inspection only by me and the Company, our respective
attorneys, and experts, who shall agree, in advance and in writing, to receive
all such information confidentially and to maintain the secrecy of such
information until it shall become generally known. Both parties shall be allowed
adequate discovery as part of the arbitration process, including reasonable
access to essential documents and witnesses as determined by agreement or the
arbitrator.

The arbitrator shall conduct a full hearing as to all issues and disputes not
resolved by dispositive motion. At such hearing, the parties shall be entitled
to present evidence and examine and cross-examine witnesses. The arbitrator
shall issue a written decision revealing the essential findings and conclusions
upon which any award is based. In addition, the arbitrator shall have authority
to award equitable relief, damages, costs, and fees to the extent permitted by
law, including, but not limited to, any remedy or relief that a governing court
might order.

 

Page 1 of 8



--------------------------------------------------------------------------------

The Company and I hereby agree that the Claims subject to arbitration shall
include but not be limited to any and all Claims that arise out of or are
related to the offer of employment, transfer or promotion extended by the
Company to me, any withdrawal or rescission of that offer, any aspect of my
employment with the Company or the terms and conditions of that employment, any
claim for bonus, vacation pay or other compensation, any termination of that
employment and any claim of discrimination, retaliation, or harassment based
upon age, race, religion, sex, creed, ethnicity, pregnancy, veteran status,
citizenship status, national origin, disability, handicap, medical condition,
sexual orientation or any other protected basis, or any claim of any other
unlawful conduct, under any applicable federal, state, local or other statutes,
orders, laws, ordinances, regulations or the like, or case law, that relate to
employment or employment practices, including without limitation, Title VII of
the Civil Rights Act of 1964, as amended, the Civil Rights Act of 1991, as
amended, the Civil Rights Acts of 1866 and 1871, as amended, the Age
Discrimination in Employment Act of 1967, as amended, the Americans with
Disabilities Act of 1990, as amended, the Family Medical Leave Act of 1993, as
amended, the Employee Retirement Income Security Act of 1990, as amended, the
Worker Adjustment Retraining and Notification Act, as amended, the Fair Labor
Standards Act, as amended, the Vietnam Era Veterans’ Readjustment Assistance
Act, as amended, the Equal Pay Act, as amended, the Rehabilitation Act, as
amended, the Immigration Reform and Control Act, and the state and local
analogues to the foregoing.

The Company and I further agree that the Claims subject to arbitration shall
exclude any Claims required by any applicable federal, state, local or other
statute or benefit or pension plan to be submitted to an administrative forum
(for example, a workers’ compensation claim, a claim for unemployment insurance
benefits, or an administrative charge of discrimination or retaliation filed
with the Equal Employment Opportunity Commission or the state or local analogue
to that agency but not litigation arising from such charges) and any Claims
involving solely a monetary dispute within the jurisdiction of a small claims
court. The Company and I further agree that the Claims subject to arbitration
also shall exclude any Claims to the extent they involve the alleged taking, use
or disclosure of trade secrets and similar confidential or proprietary
information, Claims involving a failure to pay a retention bonus or relocation
expense, Claims involving a failure to repay any unearned portion of a retention
bonus or relocation expense, Claims based upon any employee pension or benefit
plan the terms of which contain an enforceable arbitration procedure, in which
case the procedure of such plan shall apply, and Claims that cannot be compelled
to mandatory arbitration under applicable federal law.

The Company and I agree that any arbitration award rendered as the result of any
arbitration under this Agreement shall be final and binding and may be entered
and enforced as a court judgment in accordance with applicable law. The Company
and I further agree that this Agreement, any arbitration under this Agreement
and any arbitration award rendered in such arbitration shall be governed by the
Federal Arbitration Act.

By entering into this Agreement, the Company and I each specifically acknowledge
and understand that the right to the determination and/or trial of any Claims in
court before a judge or a jury is a valuable right, and that by signing this
Agreement the Company and I hereby knowingly and voluntarily waive any and all
rights we may have to assert any Claims in any court of competent jurisdiction
and to a determination and/or trial before a judge or a jury.

I further understand and acknowledge that this Agreement is not intended to be
and shall not be deemed to constitute a contract of employment for any specific
duration, and that my employment shall be and remain at will, which means that
the Company and I shall be free to

 

Page 2 of 8



--------------------------------------------------------------------------------

terminate that employment at any time for any or no reason with or without
notice and with or without cause.

Each party’s promise to resolve Claims by arbitration in accordance with the
provisions of this Agreement is consideration for the other party’s like
promise. Additionally, I enter into this Agreement in consideration of the
Company’s employment, continued employment, transfer or promotion of me.

This Agreement shall survive my employer-employee relationship with the Company
and shall apply to any covered Claim whether arising or asserted during my
employment or after the termination of my employment with the Company. This
Agreement can be modified or revoked only by a writing signed by both the
Company’s Executive Vice President, Human Resources and me and that expressly
refers to this Agreement and specifically states an intent to modify or revoke
it. This is the complete agreement of the parties on the subject of arbitration
of disputes, except for any arbitration provision contained in a pension or
benefit plan or an agreement covering change in control benefits and
protections.

EACH PARTY TO THIS AGREEMENT ACKNOWLEDGES CAREFULLY READING THIS AGREEMENT,
UNDERSTANDING ITS TERMS, AND ENTERING INTO THIS AGREEMENT KNOWINGLY AND
VOLUNTARILY AND NOT IN RELIANCE ON ANY PROMISES OR REPRESENTATIONS OTHER THAN
THOSE CONTAINED IN THIS AGREEMENT ITSELF.

EACH PARTY FURTHER ACKNOWLEDGES HAVING THE OPPORTUNITY TO DISCUSS THE AGREEMENT
WITH PERSONAL LEGAL COUNSEL AND HAS USED THAT OPPORTUNITY TO THE EXTENT DESIRED.

 

Dated: 9/30/12

     

/s/ Sergio Rivera

     

Sergio Rivera

Dated: 10/04/12

     

/s/ Jeff Cava

     

Jeff Cava

     

Executive Vice President, Chief Human Resources Officer

     

Starwood Hotels & Resorts Worldwide, Inc.

      Divisional Head of HR : /s/ Kelly Frank                        

 

 

Page 3 of 8



--------------------------------------------------------------------------------

Attachment B

NON-COMPETE, NON-SOLICITATION, CONFIDENTIALITY AND INTELLECTUAL

PROPERTY AGREEMENT

This Non-compete, Non-solicitation, Confidentiality and Intellectual Property
Agreement (“Agreement”) is entered into by and between Starwood Hotels & Resorts
Worldwide, Inc (the “Company”) and Sergio Rivera (the “Employee”). For purposes
of this Agreement, the “Company” shall refer to the Starwood Hotels & Resorts
Worldwide, Inc and any and all of the Company’s affiliated subsidiary or parent
companies.

WHEREAS, the Company devotes significant time, resources and effort to the
training and advancement of its management, and its management team constitutes
a significant asset and important competitive advantage; and

WHEREAS, the Employee has and will have access to important and sensitive
confidential information; and

WHEREAS, the Company has determined that it is in the best interests of the
Company and its shareholders to enter into an agreement with Employee whereby
Employee will be prohibited from soliciting employees of the Company in
accordance with the terms and conditions of this Agreement; and

WHEREAS, Employee may create inventions, trade secrets, know-how and documents
or other works of authorship and may appear or perform in various promotional
materials within the scope of Employee’s employment.

WHEREAS, in consideration of the Company’s offer of employment and/or continued
employment, Employee agrees to enter into this Agreement.

THEREFORE, the Company and Employee agree as follows:

1. Non-compete. Employee agrees that during the period of Employee’s employment
with the Company and for a period of 12 months following the date of any
termination of employment from the Company (the ‘Non-Compete Period’), Employee
shall not, without the express written consent of the Board of Directors of the
Company, directly or indirectly, whether for his own account or for the account
of any other person or entity, engage, participate or make any financial
investment in, become employed by or render advisory services to or otherwise
assist or be interested in any Competitive Business (as defined below) in any
geographic area in which, as of the date of termination of Employee’s
employment, the Company or any of its subsidiaries is engaged or planning to be
engaged. As used herein, “Competitive Business” shall mean any of the firms,
businesses, corporations or enterprises listed on Attachment 1. Notwithstanding
the foregoing, Employee may invest in a Competitive Business if its stock is
listed for trading on a national stock exchange or traded in the
over-the-counter market and Executive’s holdings have an original cost less than
$5,000,000 and represent less than five percent of its outstanding stock.

2. Non-solicitation. During the period in which Employee is employed by the
Company, and for a period of one (1) year following the date of any termination
of employment from the Company, Employee shall not, without the prior written
consent of the Company, except in the course of carrying out Employee’s duties
hereunder, directly or indirectly solicit or attempt to solicit for employment
with or on behalf of any corporation, partnership, joint venture or other
business entity, any person who is, or at any time during the six-month period

 

Page 4 of 8



--------------------------------------------------------------------------------

preceding the solicitation of such person was, a management-level employee of
the Company (including, without limitation, for this purpose any director level
employee of the Company and any General Manager of any hotel owned (in whole or
in part) or managed by the Company).

3. Confidentiality. Employee acknowledges that during the course of his/her
employment with the Company, Employee will receive, and will have access to,
“Confidential Information”, as such term is defined below, of the Company and
that such information is a special, valuable and unique asset belonging to the
Company. Accordingly, Employee is willing to enter into the covenants contained
in this Agreement in order to provide the Company with what Employee considers
to be reasonable protection for the Company’s interests. All notes, memoranda,
papers, documents, correspondence or writings (which shall include information
recorded or stored in writing, on magnetic tape or disc, or otherwise recorded
or stored for reproduction, whether by mechanical or electronic means and
whether or not such reproduction will result in a permanent record being made)
(“Documents”) which from time to time may be in Employee’s possession (whether
prepared by Employee or not) relating, directly or indirectly, to the business
of the Company shall be and remain the property of the Company and shall be
delivered by Employee to the Company immediately upon request, and in any event
promptly upon termination of Employee’s employment, and Employee shall not make
or keep any copies or extracts of the Documents. At any time during or after
Employee’s employment with the Company ends, without the prior written consent
of the Company, except (i) in the course of carrying out Employee’s duties
hereunder or (ii) to the extent required by a court or governmental agency, or
by applicable law or under compulsion of legal process, Employee shall not
disclose to any third person any information concerning the business of the
Company, including, without limitation, any trade secrets, customer lists and
details of contracts with or requirements of customers, the identity of any
owner of a managed hotel, information relating to any current, past or
prospective management agreement or joint venture, information pertaining to
business methods, sales plans, design plans and strategies, management
organization, computer systems and software, operating policies or manuals,
personnel records or information, information relating to current, past or
contemplated employee benefits or compensation data or strategies, business,
financial, development or marketing plans, or manpower strategies or plans,
financial records or other financial, commercial, business or technical
information relating to the Company (collectively, “Confidential Information”),
unless such Confidential Information has been previously disclosed to the public
by the Company or is in the public domain (other than by reason of Employee’s
breach of this Section 2). Employee will, prior to making any such disclosure
pursuant to subsection (ii), promptly notify the Company of his/her receipt of
such process or requirement, consult with the Company on the advisability of
taking steps to resist or narrow such request, cooperate with the Company in any
attempt that the Company may make to obtain a court order or other reliable
assurance that confidential treatment will be accorded to all or designated
portions of such information, and not disclose such Confidential Information
unless the Company shall have had reasonable opportunity to obtain a court order
prohibiting or limiting such disclosure.

3.1 Employee agrees that, both during and after Employee’s employment with the
Company, if Employee is uncertain of whether or not information is confidential,
Employee will treat that information as Confidential Information until Employee
has received written verification from an authorized officer of the Company that
the information is not Confidential Information.

4. Intellectual Property and Publicity Rights. Employee acknowledges and agrees
that all right, title and interest in and to patents, patent applications,
inventions, improvements, discoveries, developments, processes, business
methods, technical information,

 

Page 5 of 8



--------------------------------------------------------------------------------

know-how, trade secrets, computer programs, writings, designs, copyrights,
maskworks, trademarks, service marks, trade names, trade dress and the like
(collectively, “Intellectual Property”), including the right to invoke the
benefit of the right of priority provided by any treaty to which the United
States is a party, which Employee creates, conceives, develops or obtains,
either solely or jointly with others, during Employee’s employment with the
Company (a) with the use of the Company’s time, materials, facilities or other
resources; or (b) resulting from or suggested by Employee’s work for the
Company; or (c) in any way relating to any subject matter relating to the
existing or contemplated business, products and services of the Company or the
Company’s affiliates, subsidiaries and licensees shall be owned by the Company.
Upon request, Employee shall execute all such assignments and other documents
and take all such other action as the Company may reasonably request in order to
vest in the Company, or its nominee, all of Employee’s right, title, and
interest in and to such Intellectual Property. Employee further acknowledges and
agrees that the Company shall have the perpetual, worldwide right to use
Employee’s name, performance, biography, voice, image, signature and likeness in
promotional or any other materials developed by or for the Company during
Employee’s employment with the Company. Employee hereby irrevocably and
unconditionally waives any and all rights that he/she has or may have in and to
the Intellectual Property, including, without limitation, any “moral rights”
that he/she has or may have as “author” of the Intellectual Property, and hereby
expressly agrees not to make any claim or demand against the Company or any
party authorized by the Company to exploit the Intellectual Property.

5. Equitable Relief.

5.1 Employee acknowledges that the restrictions and obligations specified in
Sections 1, 2 and 3 hereof are reasonable in view of the nature of the business
in which the Company is engaged and Employee’s knowledge of, and
responsibilities with respect to, the Company’s business, and that any breach of
Sections 1, 2 or 3 hereof may cause the Company irreparable harm for which there
is no adequate remedy at law, and as a result of this, the Company will be
entitled to the issuance by a court of competent jurisdiction of an injunction,
restraining order or other equitable relief in favor of the Company, without the
necessity of posting a bond, restraining Employee from committing or continuing
to commit any such violation. Any right to obtain an injunction, restraining
order or other equitable relief hereunder will not be deemed to be a waiver of
any right to assert any other remedy the Company may have at law or in equity,
including, without limitation, the right to cancel payments to which Employee is
otherwise entitled under Employee’s employment agreement.

5.2 Any proceeding or action seeking equitable relief for violation of Sections
1, 2 and 3 hereof may be commenced in the federal courts in the Southern
District of the State of New York, or in the absence of federal jurisdiction in
state court in the State of New York. Employee hereby irrevocably and
unconditionally submits to the exclusive jurisdiction of such courts and agrees
to take any and all future action necessary to submit to the jurisdiction of
such courts. Employee irrevocably waives any objection that Employee now has or
hereafter may have to the laying of venue of any suit, action or proceeding
brought in any such court and further irrevocably waives any claim that any such
suit, action or proceeding brought in any such court has been brought in an
inconvenient forum. Final judgment against Employee in any such suit will be
conclusive and may be enforced in other jurisdictions by suit on the judgment, a
certified or true copy of which will be conclusive evidence of the fact and the
amount of any liability therein described, or by appropriate proceedings under
an applicable treaty or otherwise.

6. Severability. In the event that any provision of this Agreement conflicts
with the law under which this Agreement is to be construed, and/or if any such
provision is held

 

Page 6 of 8



--------------------------------------------------------------------------------

invalid by a court with jurisdiction over the parties to this Agreement and the
subject matter of this agreement, (a) such provision will be deemed to be
restated to reflect as nearly as possible the original intentions of the parties
to the fullest extent permitted under applicable law, and (b) the remaining
terms and provisions of this Agreement will remain in full force and effect.

7. Governing Law. This Agreement shall be construed, governed and enforced
according to the laws of the State of New York without regard to its conflicts
of laws principles.

8. Amendments and Waivers. No failure to act by the Company will waive any right
contained in this Agreement. No provision of this Agreement may be amended or
waived, except by a written agreement signed by both Employee and an authorized
executive officer of the Company. Any waiver by the Company of strict
performance of any provision of this Agreement shall not be a waiver of or
prejudice the Company’s right to require strict performance of that same
provision or any other provision of the Agreement in the future.

Employee acknowledges that he/she has had a reasonable opportunity to review and
consider the terms described above and to consult with an attorney if he/she so
chooses prior to signing this Agreement. Fully understanding the above terms,
Employee is entering into this letter agreement knowingly and voluntarily.

IN WITNESS WHEREOF, the Parties have executed this Agreement on the day and year
first above written.

 

Dated: 9/30/12

     

/s/ Sergio Rivera

     

Sergio Rivera

Dated: 10/04/12

     

/s/ Jeff Cava

     

Jeff Cava

     

Executive Vice President, Chief Human Resources Officer

     

Starwood Hotels & Resorts Worldwide, Inc.

      Divisional Head of HR : /s/ Kelly Frank                        

 

Page 7 of 8



--------------------------------------------------------------------------------

Attachment 1

List of Competing Businesses

Accor

Blackstone Group (Branded Hotel Operations only)

Fairmont Hotels & Resorts Inc.

Four Seasons Hotels Inc.

Hyatt Corporation

Ian Schrager Hotels and/or Morgans Hotel Group

Intercontinental Hotel Group

Kimpton Hotels & Restaurant

Mandarin Oriental

Marriott International, Inc.

Starwood Capital Group

TRT Holdings (owns Omni)

Wyndham Worldwide Corporation

And any affiliate of any of the foregoing.

 

Page 8 of 8